Title: From George Washington to Brigadier General George Weedon, 10 February 1778
From: Washington, George
To: Weedon, George



Dear Sir,
Valley forge Feby 10th 1778.

It is matter of no small grief to me, to find such an unconquerable desire in the Officers of this Army to be absent from Camp, as every day

exhibits; and my feelings upon the occasion are not a little wounded by perceiving that this passion is more prevalent among my country men, than in any other Troops in the whole Army—Mulenberg is now gone—you think it the hardest case imaginable that you are here—Woodford & Scott are also applying—the field Officers of all your Brigades are, in a manner, absent; a new arrangement of the army is taking place, and important changes (to effect which properly, the aid of every officer of Rank is necessary) is on the Carpet; and yet, I must attempt (for it can be no more than an attempt) to do all these duties myself, and perform the part of a Brigadier—a Colonel—&c. (because in the absence of these every thing relative to their business comes directly to me) or, I must incur displeasure by the denial—I can see clearly that instead of having the proper Officers to assist in organizing, training, and fitting the Troops for the field against the next Campaign, that we shall be plunged into it as we were last year heels over head without availing ourselves of the advantages which might be derived from our present situation & prospects, if every Officer would lay his hands properly to the work, & afford those aids which I have a right to expect, and the Service requires instead of longing, & hankering after their respective homes. But I shall say no more, nor will I oppose your Inclination any longer than to request that you, Woodford & Scott, will, before you go give me your Sentiments of the Officers to be retaind, if a reduction should take place, with some other matters of a local nature which I cannot come at without assistance. with sincere regard and esteem I am Dr Sir Yr Most Obedt & Affec⟨te⟩

Go: Washington


P.S. The Comee of Congress have direction from that body to settle the Rank of yourself Woodford &ca—this ought to be done before you leave Camp.

